I agree with the opinion of the majority of the court so far as the judgment *Page 171 
in favor of W.T. Bartol is concerned, and think it should be affirmed, but I regret that I cannot concur with its conclusions in regard to that portion of the judgment in favor of the Arizona Sash, Door and Glass Company.
Since the reasons given by the majority of the court involve, in my opinion, a repudiation of the construction of the lien statute made by us in American Coarse Gold Corp. v. Young,46 Ariz. 511, 52 P.2d 1181, I shall state briefly the grounds of my dissent.
Section 2021, Revised Code of 1928, sets forth the things necessary to be done in order to create a valid mechanic's lien. It reads, so far as material, as follows:
"Perfecting lien; notice and claim. In order to fix and secure the lien herein provided for . . . every . . . person claiming the benefits of this article . . . must make duplicate copies of a notice and claim of lien and file one copy thereof with the county recorder . . . and . . . serve upon the owner . . . the remaining copy. Such notice and claim of lien shall be made under oath by the claimant or some one with knowledge of the facts, . . ."
The record in the present case shows that the agent of the Arizona Sash, Door and Glass Company made triplicate carbon copies of the notice and claim of lien, with the exception of the signature of the agent and the seal of the notary who administered the oath. One of these notices was then actually signed by the claimant and the notary's seal affixed thereto, while the other two copies had the signature of the claimant typewritten in, and instead of the seal being affixed thereto the word "Seal" in parenthesis written thereon. The notary in each case actually signed the jurat. The copy which had the actual signature of the claimant was properly recorded in the office of the county recorder, and the copies which had only typewritten *Page 172 
signatures thereon were served upon the defendant Leeson and his wife. The question is whether this procedure complied with the statute.
I agree with the majority that the final test in the construction of a statute is the intent of the legislature which adopted it, and if that intent is clear, no question of expediency should make us give another meaning to the statute. What then did the legislature mean to require of a claimant by section 2021, supra, in order to fix and secure his lien?
The first thing is that he must make "duplicate" copies of the notice and claim of lien. What is the meaning of the word "duplicate"? Its meaning as a noun has been decided repeatedly. It is unnecessary for me to cite all of the cases in which it has been discussed, but invariably the essential is that a duplicate is in all respects an original and may always be used as such. I think no case will be found holding to the contrary, while many cases state that a copy otherwise perfect, which lacks something which prevents its being used in all respects as an original, is not and cannot be a duplicate.
Applying this test to the instruments served upon the defendants by the Arizona Sash, Door and Glass Company, it is plain they were not duplicates. If either one had been offered to the county recorder for record, he would have refused to accept it, for the signature of the claimant was not attached thereto. They thus lacked the essential quality of a duplicate, for they could not be used for one of the purposes necessary to the fixing of the lien. Indeed, I do not understand the majority opinion to contend that the instruments served on the Leesons were, as a matter of fact, "duplicates" of the one filed with the county recorder. Apparently the contention is, in substance, that since the copies which were served as a matter of *Page 173 
fact gave notice to the defendants of everything which a true duplicate would have given, and since it is the rule that lien statutes are to be liberally construed in favor of the claimant, no harm was done by the failure to comply with the statute, and many cases are cited as upholding this contention. But in none of these cases did the governing statute require a "duplicate." All that was needed was a "copy" and sometimes not even that.
It is true that laws regulating the enforcement of mechanics' liens are to be liberally construed, but when the legislature over a period of fifty years, in which the Code has been revised four times, has carefully used language which can have but one meaning, it seems to me that even the doctrine of liberal construction should not allow us to give no effect to the very definite and exclusive meaning of the language which it has used, and to substitute something which in our opinion is "just as good."